  4:20-cr-03098-JMG-CRZ Doc # 33 Filed: 04/22/21 Page 1 of 1 - Page ID # 66




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:20CR3098

    vs.
                                                        ORDER
TREVOR HANSEN,

                 Defendant.



     IT IS ORDERED:

     1)    Defendant’s motion to modify the conditions of pretrial release,
           (Filing No. 22), is granted.

     2)    Defendant is permitted to have contact with his sister’s minor
           children provided another adult is present at all times. In all other
           respects, the conditions of release remain the same.


     Dated this 22nd day of April, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
